Suit by Rose A. Schnitzer against Raphael I. Schnitzer for divorce. From a decree granting a divorce and adjudicating the rights of the parties in real and personal property, the plaintiff appeals on the ground that it was error for the Chancellor to award plaintiff only a 60 per cent interest in the real property.
Affirmed.
A decree of divorce was granted and the Chancellor adjudicated the rights of the parties in the real and personal property.
This appeal is based upon a charge that it was error for the Chancellor to award appellant only a sixty per cent interest in the real property.
We find no error, and the decree appealed is affirmed. However, it appears that the Chancellor has ordered the property sold by a Master to the highest bidder for cash. No upset price is fixed. This is not essentially a forced sale, as in the foreclosure of a mortgage. The estate involved is not large, but it is all that the parties have. It has been accumulated by work and thrift.
Experience has taught that often forced sales can be avoided if the parties are given an opportunity to find a purchaser or if the Master is directed to receive offers of purchase. Sometimes under circumstances such as here presented a sale with some deferred payments can be worked out to the greater satisfaction of the parties. If a public sale at auction, it may be well to fix an upset price.
Upon remand the Chancellor may make such modification as to the manner and method of accomplishing a division as shall appear to be meet and proper.
ADAMS, C.J., TERRELL and THOMAS, JJ., concur.